Action for judgment of separation. By separate notices, defendant appeals from an order insofar as it permits the plaintiff to renew her motion for alimony pendente lite and for counsel fee upon the trial, and from a judgment of separation for plaintiff. Order denying motion of plaintiff for alimony pendente lite and for counsel fee, and further ordering that the denial be without prejudice to renewal of the motion upon the trial of the action as of the date of said motion, insofar as appealed from, unanimously affirmed, without costs. Judgment of separation modified on the law and the facts by striking out the fifth ordering paragraph and by providing, in lieu thereof, that the plaintiff’s motion for counsel fee be denied. As thus modified, the judgment, insofar as appealed from, is unanimously affirmed, with costs to plaintiff. The findings are modified as follows: That part of the first sentence of finding “ 19 ” which reads “ and $2,000.00 a year for the maintenance of the older daughter and $1,500.00 per year for the younger daughter then in high school ” is reversed, and, in lieu thereof, the following finding is made: “ and at least one-half of the sum necessary to support, maintain and educate the older daughter.” So much of finding “ 20 ” as reads “ And this court having determined the questions of fact in favor of the plaintiff, the court hereby allows to the plaintiff counsel fees in the sum of $2,500.00 ” is reversed and disapproved. As an additional finding, the court finds that the financial resources of the plaintiff were such as to render allowance to her of any counsel fee unnecessary to enable her to carry on or defend the action. No opinion. Present — Hagarty, Acting P. J., Carswell, Johnston, Adel and Aldrich, JJ.